Citation Nr: 0317170	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  03-03 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from March 1944 to May 1946.  
He died in January 2000.  The appellant is his widow.

In June 2001, the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont, denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  The RO also denied her claims for 
dependents' educational assistance and for dependency and 
indemnity compensation (DIC) under the provisions of 
38 U.S.C.A. § 1151.  She appealed to the Board of Veterans' 
Appeals (Board), but only the claim for service connection 
for cause of death.

It was unclear from a September 2001 statement whether the 
appellant was actually appealing the claim for DIC under 
§ 1151.  But the overall tone of her letter suggested that 
she was not-intending, instead, to just "forget it."  
She also indicated she did not have money to hire a lawyer to 
pursue the claim (although represented by The American Legion 
veterans service organization), and that there was no reason 
in fighting VA over the dispute or writing anything more, for 
that matter.  So the January 2003 Statement of the Case (SOC) 
only addressed the issue of cause of death.  The appellant's 
February 2003 Substantive Appeal, on VA Form 9, also focused 
entirely on this issue.  And although her representative 
implicitly referred to the § 1151 claim when subsequently 
submitting a statement in April 2003, on VA Form 646, the 
appeal period had by then expired.  The RO notified the 
representative of this in a routing slip that same month.

The appellant's representative more recently made arguments 
concerning an additional issue (DIC under 38 U.S.C.A. § 1318, 
not § 1151), when submitting a statement in July 2003.  
Although the RO has not adjudicated this issue, the Board 
will address it in this decision to the extent permissible.


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
January 2000, at age 81, from cardiogenic shock due to acute 
myocardial infarction and acute renal failure.  

2.  At the time of his death, service connection was in 
effect for the following disabilities:  deformity of the 
tongue, with associated residuals, evaluated 60 percent; 
marked deformity of the left face, evaluated 30 percent; 
severe incomplete paralysis of the left facial nerve, 
evaluated 20 percent; shrapnel wounds and operative wounds of 
the neck involving Muscle Group XXII, evaluated 20 percent; 
fracture of the left mandible, multiple (bone graft), rated 
by analogy to malunion, evaluated 10 percent; and fracture of 
the left maxilla, evaluated noncompensable; the combined 
rating for these disabilities was 80 percent.

3.  Neither heart disease nor renal disease was present in 
service or initially manifested during the first post-service 
year, nor was either fatal condition related to a service-
connected disability; the service-connected disabilities also 
did not hasten death or otherwise aid or lend assistance to 
the production of death.


CONCLUSION OF LAW

A service-connected disability did not cause or substantially 
or materially contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326  (2002).  The VCAA and implementing 
regulations pertinent to the issue on appeal are liberalizing 
and, therefore, applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
her claim, and of what part of that evidence is to be 
provided by her and what part VA will attempt to obtain for 
her, if cited.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the appellant, by letter 
dated in June 2001, that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
She was advised that it was her responsibility to either send 
medical treatment records from private physicians regarding 
the veteran's treatment, or to provide a properly executed 
release so that VA could request the records for her.  The 
duty to notify of necessary evidence and of the 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Third, VA has a duty to assist appellants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records also were obtained and associated with the 
claims file.  And after obtaining authorizations, so were his 
private medical records obtained.  There is no indication 
that other Federal department or agency records exist that 
should be requested.  The appellant was asked to advise VA if 
there was any other information or evidence she considered 
relevant to her claim so that VA could help her by getting 
that evidence.  She also was advised what evidence VA had 
requested and notified in the SOC what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

In sum, the appellant has been properly notified and assisted 
with her claim.  No further development is required to comply 
with the provisions of the VCAA or the implementing 
regulations.  The June 2001 VCAA letter satisfied VA's 
obligations under this new law, particularly when considered 
along with the information provided in the rating decision 
appealed and SOC.  Accordingly, the Board will address the 
merits of the claim.



Legal Criteria

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while in 
service, or for aggravation during service of a preexisting 
condition beyond its natural progression.  38 U.S.C.A. 
§ 1110.  Service connection also may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  In addition, certain chronic diseases, including 
cardiovascular-renal disease, will be presumed to have been 
incurred in service if they were manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2002).

As for service connection for cause of death, there are 
certain other specific requirements:  

(a)	General.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 

(b)	Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 



(c)	Contributory cause of death. 

(1)	Contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 

(2)	Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 

(3)	Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed. 



(4)	There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 

38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


Analysis

A.  Cause of Death under Sections 1310 and 3.312

The death certificate shows the veteran died in January 2000, 
at age 81, from cardiogenic shock due to acute myocardial 
infarction and acute renal failure.  An autopsy was not 
performed.  

At the time of the veteran's death, service connection was in 
effect for multiple disabilities resulting from shell 
fragment wounds sustained during service.  The disabilities 
were rated as follows:  deformity of the tongue, markedly 
restricted movement, loss of substance, hypothesia, marked 
speech deficit, loss of taste, rated equivalent to loss of 
one-half or more of tongue, evaluated 60 percent; 
marked deformity of face, left, evaluated 30 percent; 
paralysis, incomplete, severe, facial nerve, left, evaluated 
20 percent; shrapnel wounds and operative wounds, neck, 
moderately severe injury, Muscle Group XXII, evaluated 20 
percent; fracture, left mandible, multiple (bone graft), 
analogized to malunion, evaluated 10 percent; and fracture, 
left maxilla, evaluated noncompensable.  The combined rating, 
for all of these disabilities, was 80 percent.  The ratings 
assigned had been in effect since May 1947.

A general physical examination was conducted in February 1945 
during the veteran's treatment while in service for multiple 
shell fragment wounds to the face, jaw and mouth.  Blood 
pressure was 100/70.  Heart sounds were of good quality; 
no murmurs were detected.  No genitourinary defects were 
noted on clinical inspection.  

A VA chest x-ray examination in April 1947 showed that the 
heart was normal in size and contour.  On VA general medical 
examination in May 1948, blood pressure was 98/56.  The 
cardiovascular system was evaluated as normal.  A chest x-ray 
examination again showed that the heart was normal in size 
and contour.  No pertinent disorders were noted on 
genitourinary evaluation.  

VA medical records, dated from February 1988 to June 1989, 
show potential cardiovascular abnormalities.  In December 
1988, pulse rate was found to be irregular.  Atrial 
fibrillation was detected on electrocardiogram (ECG).  
In June 1989, it was noted the veteran's problems included 
possible hypertension.  Further testing was recommended to 
rule in or rule out arrhythmia and cardiomegaly.  

A statement was received from the appellant in July 2000.  
She maintained that residuals of shell fragment wounds to the 
veteran's neck assisted in the development of a carotid 
artery condition-which, in turn, led to his death.  



The veteran was hospitalized at a VA medical facility in July 
1999.  The principal condition treated during hospitalization 
was carotid vascular occlusive disease, with a history of 
right hemispheric transient ischemic attack (TIA) in April 
1999.  A right carotid artery endarterectomy was performed.  
Other diagnoses reported during hospitalization included 
atherosclerotic coronary vascular disease, severe three-
vessel disease, status post myocardial infarction in January 
1997; renal insufficiency; chronic atrial fibrillation; 
history of congestive heart failure; history of gunshot wound 
to the face during World War II; and hypertension.  

Treatment records from Dr. Bauknight refer to the veteran's 
terminal hospitalization from December 30, 1999 to January 2, 
2000.  It was reported the veteran had sustained a large 
myocardial infarction (i.e., heart attack).  He developed 
progressive cardiogenic shock.  His condition continued to 
deteriorate and he expired.  The diagnoses included 
cardiogenic shock, acute myocardial infarction, acute and 
chronic renal failure.  The physician did not comment on the 
etiology of the conditions which resulted in the veteran's 
death.

A May 2001 memorandum from a VA chief of cardiology indicates 
the veteran's death was due to acute myocardial infarction on 
top of preexisting cardiomyopathy, chronic renal 
insufficiency, and anemia due largely to kidney disease.  
The physician also remarked that he could not see how the 
veteran's shrapnel wounds from World War II could have 
contributed significantly to these processes.  A subsequent 
May 2001 notation from that specialist indicates that a VA 
carotid endarterectomy also did not contribute to the 
veteran's death.  

According to the medical evidence of record, atherosclerotic 
cardiovascular disease, one of the underlying conditions that 
brought about the veteran's death from cardiogenic shock, was 
not even suspected until the late 1980's.  That was more than 
40 years after his service in the military ended.  In fact, 
atherosclerotic coronary artery disease was not definitely 
confirmed until the 1990's, at which time the veteran 
suffered a heart attack.  Kidney disease, the other 
underlying condition which produced death, also was first 
verified during the 1990's.  So there is no basis for 
granting service connection for the cause of the veteran's 
death on the grounds of a disability which was incurred in 
service or which may be presumed to have been incurred in 
service.  

The medical evidence also does not demonstrate that service-
connected disabilities, either alone or in combination, 
resulted in the terminal heart or kidney disease.  It is not 
shown, either, that any of the service-connected disabilities 
otherwise increased the severity of these fatal conditions.  
Accordingly, no basis is provided for granting service 
connection for the cause of the veteran's death on the 
alternative theory that a service-connected disorder was 
etiologically related to any condition which was the 
immediate cause of death.  

The appellant maintains that the veteran's service-connected 
residuals of shell fragment wounds and operative wounds to 
the neck led to the development of carotid artery disease; in 
turn, she argues that carotid artery disease resulted in 
the veteran's death.  The medical evidence of record, 
however, does not substantiate this allegation.  The evidence 
shows, instead, that the veteran experienced occlusion of the 
carotid artery, an artery which passes through the neck and 
supplies the brain.  And he underwent a carotid 
endarterectomy.  But a VA medical specialist specifically 
ruled out that this procedure played a part in the veteran's 
death, and there is no medical evidence identifying carotid 
artery disease as a condition resulting in his death.  

The Board recognizes the severity of the multiple shell 
fragment wounds the veteran sustained during service and the 
extensive residual impairment these wounds produced to the 
head, face and jaw.  At the same time, however, the wounds 
were confined to the musculoskeletal structures and did not 
involve damage to vital organs.  There is no indication from 
the medical evidence that the veteran's multiple shell 
fragment wounds, by themselves and irrespective of other 
nonservice-connected disabilities, were of a progressive or 
debilitating nature.  Neither are they shown to otherwise 
have been a material influence in accelerating his death.  
Moreover, in this case, a VA medical specialist specifically 
ruled out any relationship between the veteran's World War II 
shrapnel injuries and either cardiovascular or renal disease, 
the two primary conditions which resulted in the veteran's 
death.  

No competent evidence has been presented showing that 
service-connected conditions aided or lent assistance to the 
production of death by making the veteran less capable of 
resisting the conditions which actually resulted in his 
death.  Accordingly, no basis is provided for granting 
service connection for the cause of the veteran's death on 
the grounds that his service-connected disorders were 
contributory causes of his death.

Although the appellant very obviously sincerely believes the 
veteran's death was somehow attributable to his service in 
the military-and, in particular, to his multiple shell 
fragment wounds, her lay opinion is not probative of this 
determinative issue.  She simply does not have the necessary 
medical training and/or expertise to offer a persuasive 
opinion regarding the diagnosis or etiology of the disorders 
that cause her late husband's death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  This is especially true 
where, as here, there is a definitive medical opinion of a 
specialist that is unrefuted and clearly against the claim.  
See, e.g.,  Elkins v. Brown, 5 Vet. App. 474 (1993); Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229 (1993).



For all these reasons, the claim for service connection for 
the cause of the veteran's death must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is inapplicable.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

B.  DIC under Section 1318

As alluded to earlier, in the July 2003 informal hearing 
presentation, the appellant's representative raised the issue 
of entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  Nevertheless, since that was the first time raising 
this issue, the RO had not considered it (only entitlement to 
DIC under § 1151).  In any event, the representative 
essentially argued "hypothetical entitlement" of the 
veteran, during his lifetime, to section 1318 benefits.  

In January 2000, the Department of Veterans Affairs (VA) 
amended 38 C.F.R. § 3.22 (the implementing regulation for 
38 U.S.C. § 1318) to restrict the award of DIC benefits to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 
38 U.S.C. § 1318, or would have established such right but 
for clear and unmistakable error (CUE) in the adjudication of 
a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  Litigation followed concerning the validity of 
that regulation, and the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) ultimately concluded 
that the revised 38 C.F.R. § 3.22 was inconsistent with 
38 C.F.R. § 20.1106, which interprets a virtually identical 
veterans benefit statute, 38 C.F.R. § 1311(a)(2), and that VA 
failed to explain its rationale for interpreting these 
virtually identical statutes (1311 and 1318) in conflicting 
ways.  

The Federal Circuit remanded the case and directed VA to stay 
all proceedings involving claims for DIC benefits under 
38 U.S.C. § 1318 where the outcome is dependent on 38 C.F.R. 
§ 3.22 pending the conclusion of expedited rulemaking.  
In August 2001, a VA-wide stay was enacted on the 
adjudication of claims for DIC benefits under the provisions 
of 38 U.S.C. § 1318 where the veteran was not rated totally 
disabled for a continuous period of at least ten years prior 
to death, or at least five years from the veteran's release 
from active duty, as these cases may involve "hypothetical 
entitlement."  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 
38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (April 
5, 2002).  The VA-wide stay has been lifted with respect to 
the type of section 1318 claim advanced by the appellant's 
representative in the July 2003 informal hearing 
presentation.

This is a case where the law is dispositive of the claim.  
The United States Court of Appeals for Veterans Claims has 
held that where the law is dispositive of a claim, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, even 
if the issue of entitlement to section 1318 benefits had been 
properly before the Board on appeal, the Board would have 
been compelled to terminate the appeal for lack of 
entitlement under the governing law and regulation.  

ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

